Exhibit 10.1
 


THE SIMSBURY BANK & TRUST COMPANY, INC.
SPLIT DOLLAR LIFE INSURANCE AGREEMENT


THIS SPLIT DOLLAR LIFE INSURANCE AGREEMENT (the “Agreement”) is adopted this
29th day of April, 2014, by and between THE SIMSBURY BANK & TRUST COMPANY, INC.,
a state-chartered commercial bank located in Simsbury, Connecticut (the “Bank”)
and Richard J. Sudol (the “Employee”).


The purpose of this Agreement is to retain and reward the Employee, by dividing
the death proceeds of certain life insurance policies which are owned by the
Bank on the life of the Employee with the designated beneficiary of the
Employee.  The Bank will pay the life insurance premiums from its general
assets.


Article 1
Definitions


Whenever used in this Agreement, the following terms shall have the meanings
specified:


1.1  
“Bank’s Interest” means the benefit set forth in Section 2.1.



1.2  
“Beneficiary” means each designated person, or the estate of the deceased
Employee, entitled to benefits, if any, upon the death of the Employee.



1.3  
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Employee completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.



1.4  
“Board” means the Board of Directors of the Bank as from time to time
constituted.



1.5  
“Change in Control” means a change in the ownership or effective control of the
Bank, or in the ownership of a substantial portion of the assets of the Bank, as
such change is defined in Code Section 409A and regulations thereunder.



1.6  
“Code” means the Internal Revenue Code of 1986, as amended.



1.7  
“Effective Date” means April 1, 2014.



1.8  
“Employee’s Interest” means the benefit set forth in Section 2.2.



1.9  
“Insurer” means the insurance company issuing the Policy on the life of the
Employee.



1.10  
“Net Death Proceeds” means the total death proceeds of the Policy minus the
greater of (i) the cash surrender value or (ii) the aggregate premiums paid by
the Bank.



1.11  
“Normal Retirement Age” means the Employee attaining age 65.



1.12  
“Plan Administrator” means the plan administrator described in Article 11.



 
 

--------------------------------------------------------------------------------

 
 
1.13  
“Policy” or “Policies” means the individual insurance policy or policies
acquired by the Bank for purposes of insuring the Employee’s life under this
Agreement.

 
1.14  
“Separation from Service” means termination of employment for any reason other
than death or disability.  Whether a Separation from Service has occurred is
determined in accordance with the requirements of Code Section 409A based on
whether the facts and circumstances indicate that the Bank and Employee
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Employee would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediate preceding thirty-six (36) month period (or the
full period of services to the Bank if the Employee has been providing services
to the Bank less than thirty-six (36) months).



1.15  
“Vested Insurance Benefit” means the Bank will provide the Employee with
continued insurance coverage from the date of vesting until Normal Retirement
Age, subject to the forfeiture provisions detailed in Article 5.  For purposes
of this Agreement, an Employee achieves vested status at Separation from Service
following a Change in Control.



Article 2
Policy Ownership/Interests


2.1
Bank’s Interest.  The Bank shall own the Policies and the Bank shall have the
right to exercise all incidents of ownership. The Bank, subject to Article 4,
may terminate a Policy without the consent of the Employee.  The Bank shall be
the beneficiary of the remaining death proceeds of the Policies after the
Employee’s Interest is determined according to Section 2.2 below.



2.2
Employee’s Interest.  The Employee, or the Employee’s assignee, shall have the
right to designate the Beneficiary of an amount of death proceeds as specified
in this Section 2.2.  The Employee shall also have the right to elect and change
settlement options with respect to the Employee’s Interest by providing written
notice to the Bank and the Insurer.

 
 
2.2.1
Death Prior to Separation from Service.  If the Employee dies prior to
Separation from Service, the Beneficiary shall be entitled to a benefit equal to
One Hundred Thousand Dollars ($100,000); provided however, such benefit shall
not exceed the Net Death Proceeds.

 
 
2.2.2
Death After Separation from Service.  If, pursuant to Article 1.15, a terminated
Employee has a Vested Insurance Benefit at the date of death, the Beneficiary
shall be entitled to a benefit equal to the amount set forth in Article
2.2.1.  If the Employee has not achieved a Vested Insurance Benefit on the date
of death, the Beneficiary will not be entitled to a benefit under this Plan.

 
 
 

--------------------------------------------------------------------------------

 
 
Article 3
Comparable Coverage
 
3.1
Insurance Policies.  The Bank may provide the Employee’s Interest through the
Policies purchased at the commencement of this Agreement, or may provide
comparable insurance coverage to the Employee through whatever means the Bank
deems appropriate.  If the Employee waives or forfeits his or her right to the
Employee’s Interest, the Bank may choose to cancel the Policy or Policies on the
Employee, or may continue such coverage and become the direct beneficiary of the
entire death proceeds.

 
Article 4
Premiums and Imputed Income


4.1
Premium Payment.  The Bank shall pay all premiums due on all Policies.



4.2
Economic Benefit.  The Bank shall determine the economic benefit attributable to
the Employee based on the life insurance premium factor for the Employee's age
multiplied by the aggregate death benefit payable to the Beneficiary.  The "life
insurance premium factor" is the minimum factor applicable under guidance
published pursuant to Treasury Reg. § 1.61-22(d)(3)(ii) or any subsequent
authority.



4.3
Imputed Income.  The Bank shall impute the economic benefit to the Employee on
an annual basis, by adding the economic benefit to the Employee’s W-2, or if
applicable, Form 1099.

 
Article 5
General Limitations
 
5.1
Removal.  Notwithstanding any provision of this Agreement to the contrary, the
Employee’s rights in the Agreement shall terminate if the Employee is subject to
a final removal or prohibition order issued by an appropriate federal banking
agency pursuant to Section 8(e) of the Federal Deposit Insurance Act (“FDIA”).



5.2
Suicide or Misstatement.  No benefits shall be payable if the Employee commits
suicide within two (2) years after the date of this Agreement, or if the
insurance company denies coverage (i) for material misstatements of fact made by
the Employee on any application for life insurance purchased by the Bank, or
(ii) for any other reason; provided, however that the Bank shall evaluate the
reason for the denial, and upon advice of legal counsel and in its sole
discretion, consider judicially challenging any denial.

 
Article 6
Beneficiaries
 
6.1
Beneficiary. The Employee shall have the right, at any time, to designate a
Beneficiary to receive any benefits payable under the Agreement upon the death
of the Employee.  The Beneficiary designated under this Agreement may be the
same as or different from the beneficiary designated under any other Agreement
of the Bank in which the Employee participates.



 
 

--------------------------------------------------------------------------------

 
 
6.2
Beneficiary Designation; Change.  The Employee shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Bank or its designated agent.  The Employee's beneficiary designation shall
be deemed automatically revoked if the Beneficiary predeceases the Employee or
if the Employee names a spouse as Beneficiary and the marriage is subsequently
dissolved.  The Employee shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Bank’s rules and procedures, as in effect from time to
time.  Upon the acceptance by the Bank of a new Beneficiary Designation Form,
all Beneficiary designations previously filed shall be cancelled.  The Bank
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Employee and accepted by the Bank prior to the Employee’s death.



6.3
Acknowledgment.  No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Bank or
its designated agent.



6.4
No Beneficiary Designation.  If the Employee dies without a valid designation of
beneficiary, or if all designated Beneficiaries predecease the Employee, then
the Employee’s surviving spouse shall be the designated Beneficiary.  If the
Employee has no surviving spouse, the benefits shall be made payable to the
personal representative of the Employee's estate.



6.5
Facility of Payment.  If the Bank determines in its discretion that a benefit is
to be paid to a minor, to a person declared incompetent, or to a person
incapable of handling the disposition of that person’s property, the Bank may
direct payment of such benefit to the guardian, legal representative or person
having the care or custody of such minor, incompetent person or incapable
person.  The Bank may require proof of incompetence, minority or guardianship as
it may deem appropriate prior to distribution of the benefit.  Any payment of a
benefit shall be a payment for the account of the Employee and the Employee’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Agreement for such payment amount.



Article 7
Assignment


The Employee may irrevocably assign without consideration all of the Employee’s
Interest in this Agreement to any person, entity, or trust.  In the event the
Employee shall transfer all of the Employee’s Interest, then all of the
Employee's Interest in this Agreement shall be vested in the Employee’s
transferee, who shall be substituted as a party hereunder, and the Employee
shall have no further interest in this Agreement.


Article 8
Insurer
 
The Insurer shall be bound only by the terms of its given Policy.  The Insurer
shall not be bound by or deemed to have notice of the provisions of this
Agreement.  The Insurer shall have the right to rely on the Bank’s
representations with regard to any definitions, interpretations or Policy
interests as specified under this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
Article 9
Claims And Review Procedure


9.1
Claims Procedure.  The Employee or Beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be paid shall make a
claim for such benefits as follows:



 
9.1.1
Initiation – Written Claim.  The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits.  If such a claim relates to
the contents of a notice received by the claimant, the claim must be made within
sixty (60) days after such notice was received by the claimant.  All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred.  The claim must state with
particularity the determination desired by the claimant.



 
9.1.2
Timing of Bank Response.  The Bank shall respond to such claimant within ninety
(90) days after receiving the claim.  If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional ninety (90) days by notifying the
claimant in writing, prior to the end of the initial ninety (90) day period,
that an additional period is required.  The notice of extension must set forth
the special circumstances and the date by which the Bank expects to render its
decision.



 
9.1.3
Notice of Decision.  If the Bank denies part or all of the claim, the Bank shall
notify the claimant in writing of such denial.  The Bank shall write the
notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:



(a)           
The specific reasons for the denial;

(b)           
A reference to the specific provisions of the Agreement on which the denial is
based;

(c)           
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

(d)           
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

(e)           
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



9.2
Review Procedure.  If the Bank denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows:



 
9.2.1
Initiation – Written Request.  To initiate the review, the claimant, within
sixty (60) days after receiving the Bank’s notice of denial, must file with the
Bank a written request for review.



 
 

--------------------------------------------------------------------------------

 
 
 
9.2.2
Additional Submissions – Information Access.  The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Bank shall also provide the claimant, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the claimant’s claim for benefits.



 
9.2.3
Considerations on Review.  In considering the review, the Bank shall take into
account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.



 
9.2.4
Timing of Bank’s Response.  The Bank shall respond in writing to such claimant
within sixty (60) days after receiving the request for review.  If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional sixty (60) days
by notifying the claimant in writing, prior to the end of the initial sixty (60)
day period, that an additional period is required.  The notice of extension must
set forth the special circumstances and the date by which the Bank expects to
render its decision.



 
9.2.5
Notice of Decision.  The Bank shall notify the claimant in writing of its
decision on review.  The Bank shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:



(a)            
The specific reasons for the denial;

(b)            
A reference to the specific provisions of the Agreement on which the denial is
based;

(c)            
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

(d)            
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).



Article 10
Amendments And Termination


The Bank may amend or terminate the Agreement at any time, or may amend or
terminate the Employee’s rights under the Agreement at any time prior to the
Employee’s death, by providing written notice of such to the Employee; provided,
however, that if  the Employee has Separated from Service prior to Normal
Retirement Age following a Change in Control, the Bank may amend or terminate
the Agreement only if: (i) continuation of the Agreement would cause significant
financial harm to the Bank, (ii) the Employee agrees to such action, or (iii)
the Bank’s banking regulator(s) issues a written directive to amend or terminate
the Agreement. In the event that the Bank decides to maintain the Policy after
termination of the Agreement, the Bank shall be the direct beneficiary of the
entire death proceeds of the Policy.


 
 

--------------------------------------------------------------------------------

 


Article 11
Administration


11.1
Plan Administrator Duties.  This Agreement shall be administered by a Plan
Administrator which shall consist of the Compensation and Human Resources
Committee or its designee.  The Plan Administrator shall also have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Agreement and
(ii) decide or resolve any and all ques­tions including interpretations of this
Agreement, as may arise in connection with this Agreement.



11.2
Agents.  In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.



11.3
Binding Effect of Decisions.  The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.



11.4
Indemnity of Plan Administrator.  The Bank shall indemnify and hold harmless the
members of the Plan Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.



11.5
Information.  To enable the Plan Administrator to perform its functions, the
Bank shall supply full and timely information to the Plan Administrator on all
matters relating to the date and circumstances of the death or Separation from
Service of the Employee, and such other pertinent information as the Plan
Administrator may reasonably require.



Article 12
Miscellaneous


12.1
Binding Effect.  This Agreement shall bind the Employee and the Bank, their
beneficiaries, survivors, executors, administrators and transferees and any
Beneficiary.



12.2
No Guarantee of Employment.  This Agreement is not an employment policy or
contract. It does not give the Employee the right to remain an Employee of the
Bank, nor does it interfere with the Bank's right to discharge the Employee.  It
also does not require the Employee to remain an Employee nor interfere with the
Employee's right to terminate employment at any time.



12.3
Applicable Law.  The Agreement and all rights hereunder shall be governed by and
construed according to the laws of the state of Connecticut except to the extent
preempted by the laws of the United States of America.



 
 

--------------------------------------------------------------------------------

 
 
12.4
Reorganization.  The Bank shall not merge or consolidate into or with another
company, or reorganize, or sell substantially all of its assets to another
company, firm or person unless such succeeding or continuing company, firm or
person agrees to assume and discharge the obligations of the Bank under this
Agreement.  Upon the occurrence of such event, the term “Bank” as used in this
Agreement shall be deemed to refer to the successor or survivor company.



12.5
Notice.  Any notice or filing required or permitted to be given to the Bank
under this Agreement shall be sufficient if in writing and hand-delivered, or
sent by registered or certified mail, to the address below:




 
Chief Executive Officer
 
The Simsbury Bank & Trust Company, Inc.
 
86 Hopmeadow Street
 
P.O. Box 248
 
Simsbury, CT  06089

 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.
 


Any notice or filing required or permitted to be given to the Employee under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Employee.


12.6
Entire Agreement.  This Agreement, along with the Employee’s Beneficiary
Designation Form, constitutes the entire agreement between the Bank and the
Employee as to the subject matter hereof.  No rights are granted to the Employee
under this Agreement other than those specifically set forth herein.



12.7
Severability and Interpretation.  If a provision of this Agreement is held to be
invalid or unforeseeable, the remaining provisions shall nonetheless be
enforceable according to their terms.  Further, in the event that any provisions
is held to be overbroad as written such provision shall be deemed amended to
narrow its application to the extent necessary to make the provision enforceable
according to law and enforced as amended.





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated above.
 

Employee:   The Simsbury Bank & Trust Company, Inc.         /s/ Richard J. Sudol
  By: /s/ Martin J. Geitz
Richard J. Sudol
          Title:  President & CEO

 